     JOHN L. BURRIS, ESQ. SBN 69888
 1   ADANTE D. POINTER, ESQ., SBN 236229
     LATEEF H. GRAY, ESQ., SBN 250055
 2   MELISSA C. NOLD, ESQ., SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile:    (510) 839-3882
 6   Attorneys for Plaintiffs
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   C.R., et. al,                                        Case No. 3:16-cv-3742
12           Plaintiffs,                                  MOTION IN LIMINE NO. 7 TO EXCLUDE
                                                          LAYMEN’S OPINIONS REGARDING
13           vs.                                          DEFENDANTS’ USE OF FORCE
14   CITY OF ANTIOCH, et al.,
                                                          Pre-Trial Conference: February 15, 2019
15           Defendants.                                  Time:                 2 p.m.
16                                                        Honorable Judge Jon S. Tigar
17

18

19                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD
20           PLEASE TAKE NOTICE THAT Plaintiffs, C.R. and I.R., by and through their Guardian Ad
21   Litem Brionna Smith, Rachell Rucks, Debra Moore, and J.R., by and through her Guardian Ad Litem

22   Jasmine Williams (for the purpose of this motion, “Plaintiffs”), hereby move in limine for an order

23   excluding any evidence, testimony, argument, or reference at trial related to layperson’s opinions

24   regarding the reasonableness and propriety of Defendants’ use of force. This motion specifically

25   targets the following categories:

26                 •   Any and all documents, recordings, statements, observations, references, witness,

27                     evidence or argument related to layperson opinions regarding the reasonableness and

28                     propriety of Defendants’ use of force.

                                                           1
 1            This Motion is based on two independent rationales. First, the witnesses providing these
 2   opinions are not experts in the field of law enforcement, and are not qualified to opine on the propriety
 3   or reasonableness of Defendants’ actions. Second, any reference to the post-incident statements would

 4   be dangerously prejudicial at trial and would also necessitate a mini-trial about the various statements

 5   that are completely unrelated to the subject incident. Plaintiffs’ rationales are set forth in greater detail

 6   below.

 7            This Motion is based on the Notice of Motion, the Memorandum of Points and Authorities, the

 8   records and files of this Court, and upon such other oral and documentary evidence as may be

 9   presented at the time of the hearing.

10
     Respectfully submitted,
11
     Dated: February 5, 2019                                   The Law Offices of John L. Burris
12

13                                                             /s/Melissa C. Nold
14                                                             ______________________________
                                                               Melissa C. Nold
15                                                             Attorneys for Plaintiffs

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                           2
 1                            TABLE OF CONTENTS
 2

 3                                                          Page No.

 4   NOTICE OF MOTION ………………………………………………………..               1-2

 5   TABLE OF CONTENTS ………………………………………………………                3

 6   POINTS AND AUTHORITIES ………………………………………………...           6

 7       I.     INTRODUCTION ………………………………………………             6

 8       II.    DISCUSSION …………………………………………………...           6

 9              A.   Non-experts ………………………………………………..       7

10              B.   Unfair Prejudice……..…………………………………...   8

11

12       III.   CONCLUSION …………………………………………………              9

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      3
                            MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2      I.      INTRODUCTION

 3
             This case arises from the death of Rakeem Rucks. Plaintiffs contend that Defendants Kidd,
 4
     Brogden and Smith used excessive force in violation of Rakeem Rucks’ Constitutional rights.
 5
     Plaintiffs’ first motion in limine targets certain layperson opinions regarding the reasonableness and
 6
     propriety of Defendants’ use of force. The principle behind this motion is simple: Witnesses
 7

 8   providing opinions regarding the ultimate question (reasonable, lawful, acceptable) concerning

 9   Defendants’ use of force must be qualified to provide such opinions. Accordingly, it should be

10   excluded as irrelevant and lacking in proper foundation.
11
             The specific categories of information targeted by this motion include:
12

13              •   Any and all documents, recordings, statements, observations, references, witness,

14                  evidence or argument related to layperson opinions regarding the propriety of

15                  Defendants’ use of force, including but not limited to post-incident statements of:

16                      o Lawrence Pernell;

17                      o Terry Haygood;

18                      o Kenneth Cater;

19                      o Omega Ford;

20                      o Andrea Castro; and
                        o Any and all other non-experts providing opinions regarding reasonableness and
21
                            propriety of Defendants’ use of force.
22

23
                For the reasons set forth below, these opinions should be excluded.
24

25

26

27

28

                                                         4
                                                 II. ARGUMENT
 1

 2          A. Laypersons are not Qualified to Testify in an Expert Capacity Under F.R.E. 702

 3          Some conclusions may be drawn only by witnesses who possess special expertise. Randolph v.

 4   Collectramatic, Inc. 590 F.2d 844, 848 (10th Cir. 1979). Here, the Defendant Police Officers’ conduct
 5   is at issue and that necessarily requires special skill, training and/or expertise to know whether the
 6
     Officers were following their training or department policy or acting lawfully. In arguendo if expert
 7
     testimony is not needed to form an opinion about the propriety of the Defendants’ conduct, then the
 8
     jury is just as equally well positioned to draw a conclusion from the facts such that a lay person’s
 9

10   opinion and/or conclusion is not helpful. Salas v Carpenter, 980 F.2d 299, 304-305 (5h Cir. 1992).

11          Here, layperson witnesses offered post-incident opinions regarding the reasonableness and

12   propriety of Defendants’ actions during the incident. None of the witnesses are qualified to provide
13
     opinions regarding police practices and the appropriate use of force. None of the witnesses listed
14
     possess a background in police practices and policies. Any layperson opinions regarding the necessity
15
     of Defendants’ use of force, without proper knowledge base and training, is highly prejudicial and in
16
     violation of the Federal Rules of Evidence.
17

18          For example, the following witnesses made statements to the effect that:

19          Tamara Lynn Cline – he knows Mr. Rucks, heard what happened and knows that police are not
20   at fault despite what other people are saying; he heard Mr. Rucks family talking about police brutality,
21
     and it’s a bunch of shit because he played a big part of this.
22
            Andrea Castro - Got up and saw two cops with Rucks on the ground. Had their knees on him to
23
     keep him down b/c he was wiggling a lot.
24

25          Omega Ford – he told officers “you guys got it right this one time”

26

27

28

                                                          5
            B. Layperson Opinions Regarding Defendants’ Use of Force is Unfairly Prejudicial
 1

 2          Plaintiffs submit that there is no probative value of layperson witnesses providing opinions

 3   regarding Defendants’ use of force. Plaintiffs and Defendants both hired police practices experts, who

 4   provided opinions regarding Defendants’ use of force. However, any perceived probative value is
 5   greatly outweighed by the undue prejudice that could manifest from laypersons commenting on the
 6
     reasonableness and propriety of police officers’ use of force.
 7
            Accordingly, it should be excluded under Rule 403 of the Federal Rules of Evidence. Rule 403
 8
     excludes even relevant evidence “if its probative value is substantially outweighed by the danger of
 9

10   unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,

11   waste of time, or needless presentation of cumulative evidence.” “Unfair prejudice” means “undue

12   tendency to suggest decision on an improper basis, commonly, though not necessarily, an emotional
13
     one.” United States v. Hankey, 203 F.3d 1160, 1172 (9th Cir. 2000); Larez v. City of Los Angeles, 946
14
     F.2d 630, 642 n.5 (9th Cir. 1991) (noting that evidence is likely to inflame the jury if it tends to evoke
15
     a juror’s anger or punitive impulses). In Wilson v. City of Chicago, 6 F.3d 1233 (7th Cir.1993), the
16
     Seventh Circuit found that it was improper in a civil rights case against interrogating officers for the
17

18   district court to admit plaintiff's criminal history—turning “trial of the defendants into a trial of the

19   plaintiff.” Likewise, it would be improper for non-experts to opine regarding Defendants’ use of
20   force. Additionally, the introduction of such opinions would force Plaintiffs into the “litigation of
21
     collateral issues, thereby creating a side issue which might distract the jury from the main issues.”
22
     Blancha v. Raymark Industries, 972 F.2d 507, 516 (3d Cir. 1992); Rockwell v. Yukins, 341 F.3d 507,
23
     513 (6th Cir. 2003) (en banc); Arlio v. Lively, 474 F.3d 46, 53 (2d Cir. 2007).
24

25          The primary factual dispute in this case is whether Defendants’ conduct was objectively

26   reasonable under the circumstances. The persons qualified to provide such opinions regarding the

27   reasonableness and/or propriety of Defendants’ use of force have been disclosed pursuant to Federal
28

                                                           6
     Rules of Civil Procedure Rule 26 and deposed. Any additional opinions could only serve to confuse
 1

 2   the jury.

 3            For all the above reasons, any layperson opinions regarding the reasonableness or propriety of

 4   Defendants’ use of force should be excluded. In the alternative, if the Court determines that all or
 5   some of this highly inflammatory evidence may be potentially relevant, the Court should hold a brief
 6
     hearing outside the presence of the jury under Rule 104(a) to establish relevance, foundation,
 7
     qualification of witnesses and any appropriate limits on its use before the jury is permitted to hear any
 8
     of it.
 9

10

11                                                 III. CONCLUSION

12            For the foregoing reasons, the Court should grant Plaintiffs’ motion in limine to exclude all
13
     layperson’s testimony regarding reasonableness and propriety of Defendants’ use of force. Any
14
     percipient witnesses should be limited to their observations.
15

16
     Dated: February 5, 2019                                  The Law Offices of John L. Burris
17

18

19                                                            __/s/Melissa C. Nold
                                                              Melissa C. Nold
20                                                            Attorneys for Plaintiffs
21

22

23

24

25

26

27

28

                                                          7
